Citation Nr: 1200249	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  07-24 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 50 percent prior to March 20, 2007, and in excess of 70 percent from March 20, 2007, for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J Fussell



INTRODUCTION

The Veteran had active service from October 1989 to October 1991.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2006 decision of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO) which denied a rating in excess of 50 percent for PTSD.  

A November 2007 rating decision granted a 70 percent rating for the service-connected PTSD, effective March 20, 2007 (date of admission for VA hospitalization).  

The Veteran was scheduled for a videoconference hearing before a Veterans Law Judge in June 2009 but in May 2009 he withdrew, in writing, his request for a videoconference hearing.  See 38 C.F.R. § 20.704(d).  

The Board remanded this case in April 2011 to obtain up-to-date VA outpatient treatment (VAOPT) records and afford the Veteran a VA rating examination.  In the remand it was noted that the Veteran had already been granted a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating), effective June 19, 2001.  The case has now been returned for appellate consideration.  


FINDINGS OF FACT

1.  Prior to March 20, 2007, the Veteran's PTSD was manifested by anxiety, depression, avoidant behavior, and hypervigilance as well as passive suicidal ideation but did not cause homicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; or an inability to establish and maintain effective relationships.  

2.  Since March 20, 2007, the Veteran's PTSD has been manifested by anxiety and depression as well as a suicide attempt, and separation from his wife, as well as continued suicidal ideation but no plans or intent and no homicidal ideation, memory impairment, hallucinations, impaired insight or judgment or inappropriate behavior.  


CONCLUSIONS OF LAW

1.  Prior to March 20, 2007, the criteria for a rating in excess of 50 percent for PTSD were not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.21, 4.126(a), 4.130, Diagnostic Code 9411 (2010).   

2.  Since March 20, 2007, the criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.21, 4.126(a), 4.130, Diagnostic Code 9411 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice was intended to be provided before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In a claim for increase, the VCAA notice requirements include notice to provide, or ask VA to obtain, medical or lay evidence of increased severity and the impact thereof on employment to substantiate the claim; and providing examples of types of medical or lay evidence that may be submitted, or that VA can be asked to obtain, which are relevant to establishing an increased rating.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affm'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009). 

The RO provided the Veteran with pre-adjudication VCAA notice by letter, dated in January 2006.  The notice included the type of evidence needed to substantiate the claim for increase, namely, evidence of an increase in severity.  He was informed that VA would obtain VA records and records of other Federal agencies, and that private medical records could be submitted or VA could be authorized to obtain such records.  The June 2007 Statement of the Case (SOC) provided the Veteran with information compliant with the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006) and the RO sent the Veteran a letter, dated in July 2008 for compliance with the holding in Vazquez-Flores, Id.  And all this was prior to the most recent Supplemental SOC in August 2011.  

As for content of the VCAA notice, the documents substantially comply with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence), of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); and, of Pelegrini, supra (38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the five elements of a service connection claim), aff'd Hartman v. Nicholson, 483 F.3d 1311, 2007 WL 1016989 (C.A. Fed. 2007); and of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affm'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009). 

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records in support of the claim.  The Veteran declined the opportunity to testify in support of his claim by withdrawing his request for a videoconference hearing.  The RO has obtained the Veteran's service treatment records and VA treatment records.  Also, records of the Veteran's award of disability benefits by the Social Security Administration (SSA) are on file.  

The Veteran was afforded a VA examination for the claim for increase in August 2008.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  However, with good cause he failed to appear for a VA rating examination scheduled in May 2011, pursuant to the April 2011 Board remand.  Moreover, voluminous VAOPT records have also been associated with the claim file, also in compliance with the 20911 Board remand.  See generally Stegall v. West, 11 Vet. App. 268 (1998) (substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance).   

As there is no indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  


Background

The Veteran's claim for an increased rating was received in December 2005. 

In February a Licensed Clinical Social Worker of a Vet Center reported that the Veteran was on medication for physical and psychiatric problems.  The side effects of these medications caused a variety of problems, including fatigue and lethargy (especially medications for sleep and others that made him feel edgy and anxious). Also, the Veteran found that the combination of his fatigue and medications caused him to have difficulty concentrating and sustaining productive activity.  The combination of these appeared to preclude the possibility of his being able to sustain a job or to benefit from training and indicated that a finding of being disabled, totally and permanently, was appropriate.  

On VA psychiatric examination in February 2006, the claim file was reviewed and the Veteran reported that he was unemployable.  He had been unemployed since August 2000.  The last time he had tried to get a job was several years ago but he had had to leave because of his nerves and feeling physically ill.  There had been no interval change since the last evaluation.  He remained very anxious and upset most of the time, which he believed precluded him from working.  His past medical history was significant for headaches, gastroesophageal reflux disease (GERD), irritable bowel syndrome (IBS), tobacco abuse, polysubstance abuse, general anxiety disorder, alcohol dependence, and continuous marijuana dependence.  

The Veteran continued to be in OPT treatment counseling 2 to 3 times monthly.  He also attended Drug and Alcohol Group sessions, and PTSD group sessions 1 to 2 times monthly.  He had a history of two inpatient treatments for PTSD.  He had a history of one overdose attempt, when he had tried to take to many pills.  It was not clear if this was a clear suicidal attempt or a suicidal gesture.  He had a history of chronic passive suicidal thoughts but was able to contract for his safety.  His psychotropic medications were Depakote, Trazodone, Buspar, Quetiapine, Sertraline, and Hydrozyzine.  He had obtained his Graduate Equivalency Diploma during military service.  He was now married and had a 3 year old child living at home with him.  He reported that on a day-to-day basis he functioned minimally.  He would sleep off and on, at times.  Much of the day he felt anxious and nervous.  He interacted with his parents and would go to their house to visit.  He did not watch a lot of movies or television in the evenings.  He reported that night-time was difficult for him because he slept poorly.  He often had nightmares and would feel worse the next day.  A lot of the times he felt physically dirty following his nightmares.  He often sat on his couch alone.  He felt lonely and misunderstood.  He isolated himself and could not get motivated to do much of anything.  His 17 year old child from a prior relationship wanted nothing to do with him but, rather, that child lived with his mother.  On a daily basis he would read the newspaper and go to the house of his mother and father, where he felt safe.  He had two friends outside of his immediate family and he sometimes visited them but generally he tried to isolate himself, staying at home where he felt comfortable.  His life consisted mostly of watching television, visiting, and taking care of things around the house.  When out of his house he felt that others were watching him.  He complained of his hands shaking, which drew attention to him and embarrassed him.  He complained of not feeling comfortable around people and tended to stay at home.  

Subjectively, the Veteran reported a very similar history to that which he reported several years ago when last evaluated.  It was noted that a February 2006 report from a Readjustment Counseling Center described the Veteran's course of treatment and his multiple medical problems.  It was reported that the Veteran's addictions were closely tied in and reinforced by his PTSD, and he was described as having serious symptoms, including nightmares, poor sleep, intrusive thoughts, triggered responses, brooding about the war, and survival guilt and grief.  He also had secondary depression and anxiety with panic symptoms that were aggravated or triggered by hypervigilance and a startle response.  He was avoidant and isolative.  He also had anger and rage problems and found that he isolated himself from authority figures and interacting with the public.  He had side effects that included fatigue and lethargy.  It was felt that a combination of these made it unlikely that the Veteran would be able to hold a job.  

The examiner reported that a review of the Veteran's history revealed that he continued to have problems with re-experiencing traumatic incidents and events.  He complained of recurring nightmare, and had a lot of physiological and psychological reactiveness as to daily stressors and other stressors.  Memories would cause him to feel emotionally disturbed and anxious.  He described a lot of panic and depressive feelings but he denied having constant depression.  

As to avoidance symptoms, the Veteran continued to feel very hopeless, worthless, and felt he had no purpose in life.  He had a sense of foreshortening of his future.  He acknowledged a host of avoidance symptoms, including trouble enjoying things and inability to show or have feelings for others.  When he was in public he felt marked distress.  He did not want to talk about his experiences and tried to avoid thinking about them.  He also described quite a bit of arousal symptomatology in the form of exaggerated startle responses.  He also described some paranoid feeling but did not have true psychotic symptoms.  His concentration was poor.  He continued to have labile angry moods.  His sleep was very disruptive, particularly with respect to nightmares, and startle "issues" remained problematic, as did his drug and alcohol history.  He admitted being clean for about a month but, based on his history, it was likely that he would relapse.  A review of his co-morbid illnesses revealed a lot of affective and anxiety symptoms but these appeared to be part and parcel of his PTSD.  The examiner did not find any other co-morbid illnesses of concern.  The Veteran continued to have chronic passive suicidal thoughts but maintained his ability to contract for his safety in the context of his counselors.  There was no current plan, wish or goal to harm himself.  He had no history of psychotic symptomatology.  

On mental status examination the Veteran was casually dressed and appeared anxious throughout the examination.  He was alert and oriented.  He was felt to be a reliable historian.  There was no indication of fabricating or exaggerating of symptoms.  He made appropriate eye contact.  His speech was essentially normal.  His moods were described as often being anxious and nervous as well as depressed.  He was currently anxious.  He was very distressed about the importance of the current examination.  He continued to have passive suicidal thoughts, episodically, but appeared to be stable and denied active suicidal thoughts, and he had no plan, wish or goal to harm himself.  There did not appear to be a need for inpatient treatment.  He had no homicidal ideation.  His thought processes were clear, coherent, and goal directed and logical.  His thought content was free of any obsessions, compulsions, delusions or hallucinations.  As to his sensorium, he was alert and oriented.  His judgment and insight were felt to be pretty good.  

The diagnoses were PTSD; polysubstance dependence; and alcohol dependence, in partial remission for one month.  His Global Assessment of Functioning (GAF) score appeared to be 45 to 55.  

The Veteran underwent VA hospitalization from June to August 2006.  His GAF score on the day of admission, June 20, 2006, was 40.  In the past he had had nightmares and anxiety attacks with nausea and vomiting.  He reported having a strong component of self sabotage.  He had considerable-to-extreme rage and anger which had resulted in fights and assaults, with one episode of incarceration.  He had passive suicidal ideation.  He abused cannabis and alcohol.  His work history included working at pizza shops, in landscaping, and as a fork lift operator.  On mental status examination he was alert and fully oriented.  He was adequately groomed.  His mood was depressed and his affect was blunted.  His thought processes were goal directed.  He had no auditory or visual hallucinations.  His judgment and insight were limited.  His abstraction ability was intact.  During hospitalization he participated in daily group therapy.  He received information and explored issues related to symptom management, relaxation techniques and explored issues related to symptom management, relaxation techniques and attended PTSD education groups.  He also participated in a series of groups that examined his life chronologically in a biological format.  He also attended small and large groups in the Alcohol and Drug Treatment Intensive Program, which focused on chemical dependency and general recovery and relapse issues.  He also participated in exercise stress reduction groups.  He exhibited excellent progress during the program and in the application of coping skills.  He had one bout of relapse.  At discharge he was alert and fully oriented.  He was cooperative and adequately groomed.  His mood was good but his affect was slightly restricted.  His thought processes were goal directed.  He had no suicidal or homicidal ideation and no delusions or hallucinations.  His judgment and insight were fair but limited, respectively.  His abstraction ability was intact.  His GAF score was 45.  

The Veteran was again admitted to a VA hospital on March 20, 2007.  It was reported that he had attempted suicide by taking an overdose of alcohol and psychotropic medications.  He reported that earlier in that year had had been off of alcohol for about two months but in February he once again began drinking a case of beer daily.  His nightmares had gotten worse in January when his Trazodone had been discontinued.  When he had nightmares he thrashed about in bed with his wife and this interfered with his sleep.  He continued to have outbursts of anger. He had been through four PTSD treatment programs as well as a dual diagnosis program.  Currently, he saw a counsel at a Vet Center.  He had last worked as a forklift operator in 2000.  On mental status examination he had an anxious affect. His mood was depressed.  He continued to have visions of bodies and death. He was hypervigilant, almost to the point of paranoia.  He disliked being in crowds.  He was cooperative.  His speech was coherent, rational, and goal-directed.  He denied having suicidal and homicidal ideation.  His associations were intact.  He had no hallucinations, paranoia or delusions.  He was fully oriented.  His attention and concentration were good in conversations.  No "memory language" deficits were grossly detected.  His judgment and insight were fair.  

During hospitalization, in addition to psycho-pharmacologic interventions, the Veteran was involved in individual and group therapeutic activities, e.g., recreational activities, both on and off the unit, and showed a satisfactory response.  By the time of discharge he denied suicidal and homicidal ideations.  At discharge he had an anxious affect but was pleasant and cooperative.  He was very talkative.  There was no evidence or complaints of suicidal or homicidal material, psychosis, or acute distress.  He had intermittent moderate psychomotor agitation inasmuch as he reported that he had decided not to pursue residential treatment (either PTSD or Dual Diagnosis) at discharge but planned to pursue OPT support in the form of alcoholics anonymous, group and individual psychotherapy at a Vet Center, and psychiatric follow-up.  His GAF score was 45.  He also had nonservice-connected disabilities of GERD, hypothyroidism, and diabetes.  The discharge diagnoses included PTSD, recurrent major depression, marijuana abuse, alcohol abuse, and a mixed personality disorder.  

On VA psychiatric examination in August 2008 the claim file was reviewed.  It was noted that the Veteran was married but currently separated from his wife.  He had not been employed since his last examination and reported that he was not ready for that, indicating that this was also the opinion of his therapist.  He continued to take psychotropic medication and to participate in counseling, group therapy, and attending AA meetings.  An added stressor was that he no longer had a driver's license because of a past conviction for driving under the influence.  He was now in full remission as to alcohol and drug abuse and had been for the last 15 months or more, despite having had a lot of stressors in his life.  He had not made any further suicide attempts, although he continued to struggle with passive intermittent suicidal thoughts.  On the advice of his counselor he had not sought employment because of a lot of PTSD problems.  His wife had been unable to accept his labile mood swings and his temper.  After eight years of marriage, they were now separated, but were on better terms.  He reported struggling with a lot of anxiety, depression, and PTSD symptoms.  On a typical day, if his sleep the night before had been good, he would do laundry, housework, and dishes.  He went to AA meetings, prayed, and did a lot of meditation.  He would then visit with his father, and afterwards did volunteer janitorial work at the AA clubhouse.  After the AA meeting he went home and tried to take a nap.  His evening nap was more refreshing than his nightly sleep and he described the latter as being very restless and full of nightmares.  Intermittently, he tried to watch television and he would also read the Bible.  He reported that the less interaction he had with people the better off he was.  He felt that he could not tolerate being around others.  He had had a recent blow-up at an AA meeting and for awhile had not been allowed to attend.  He described having some friendships and kept in touch with 2 or 3 others from his AA meetings.  He did not really participate in activities or events, or go out much.  

The Veteran became tearful at one point in the examination when talking about his wife.  His current stressors were significant.  He continued to report significant problems with anxiety, panic attacks, depression, and PTSD problems.  He indicated that his treatment sources had considered a diagnosis of a bipolar disorder.  Since he had been stable, he had noted significant mood swings that he was not aware of earlier.  He indicated that there were days when he had a very elevated mood and reported having experienced a 6 month bout of what might have been hypomanic symptoms, including feeling euphoric and more energetic, to the point of not sleeping well and then feeling extremely tired.  During this time, he was more apt to engage with and communicate with people.  His physician was not certain that these were bouts of hypomanic because there were extenuating circumstances. He had definitely had some bouts of major depression and had received a diagnosis of recurrent major depression.  These bouts of depression had been outside of drug and alcohol use and, thus, had been determined not to be secondary to drug or alcohol abuse.  A review of his systems was otherwise negative for co-morbid anxiety problems.  He had some panic symptoms and attacks but these appeared to be part and parcel of this PTSD.  There were no current psychotic problems.  His impulse control problems were also felt to be due to his PTSD.  

The Veteran continued to have problems due to PTSD, including continued intrusive thoughts and recollections of wartime experiences.  He had recurring nightmares and dreams of these at least 4 to 5 times per night.  He described screaming, shouting, and feeling very distressed and overwhelmed.  Intermittently, he had a lot of psychological distress and symptoms thereof, including racing heart, shortness of breath, and other adrenaline-type reactions in the context of symbolic or intrusive thoughts about the past.  He continued to struggle with arousal problems, particularly his sleep.  Off and on, he felt significantly irritable.  He had a lot of hyperviligance and startle reaction problems.  His concentration was, intermittently, impaired.  He had persistent avoidance symptoms, including not wanting to talk or think about certain thing, as well as avoiding television or war movies.  He had a general avoidance of people, particularly if there was a connection with his past.  He felt that it was hard to enjoy things but there were some things that he sometimes enjoyed.  He continued to feel disconnected from others to some extent, although he felt that he fit in better at AA and felt fairly comfortable there.  His affect was restricted but not "nil."  He continued to describe passive suicidal thoughts.  The examiner felt that he was not sure that the Veteran would be able to enjoy a happy future or happy life.  The Veteran felt intermittently distraught.  He denied any current suicidal intent, plan, wish or goal and was able to contract for his safety.  

On mental status examination the Veteran was casually dressed and groomed.  He appeared to be in no acute distress and appeared to be somewhat cheerful.  He was felt to be a reliable historian.  He had no unusual mannerisms or tics.  He made pretty good eye contact.  His speech was fluent and within normal limits.  He seemed to be very easily able to verbalize his feelings and thoughts.  He had no dyskinetic movements.  He denied any active suicidal or homicidal thoughts.  His affect was predominantly euthymic, although there was some tearfulness when talking about his wife.  His thought processes were clear, coherent, goal-directed, and logical.  His thought content was free of any obsessions, compulsions, delusions or hallucinations.  In terms of his sensorium, he was alert and oriented.  His judgment and insight were felt to be pretty good.  

The diagnoses included PTSD and major depression, recurrent, in partial remission.  The examiner noted that the Veteran denied feeling depressed but continued to struggle with depressive feelings, on and off, and it appeared that this was a co-morbid problem.  His GAF score was 50 to 55.  Concern was expressed for the possibility that he might have a bipolar-type of mood issue outside of substance abuse issues.  At this time he seemed to be fairly stable.  

Rating Principles

Service-connected disorders are rated by comparing signs and symptoms with criteria in separate diagnostic codes which identify various disabilities listed in VA's Schedule for Rating Disabilities, based on average impairment in earning capacity.  38 U.S.C.A. § 1155.  Disabilities are viewed historically and examination reports are interpreted in light of the history, reconciling the report into a consistent picture to accurately reflect the elements of disability present.  38 C.F.R. §§ 4.1, 4.2.  A higher rating is assigned if a disorder more nearly approximates the criteria therefore but not all disorders will show all the findings specified for a particular disability rating, especially with the more fully described grades of disabilities but coordination of ratings with functional impairment is required.  38 C.F.R. §§ 4.7, 4.21.  

Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999) (initial staged ratings) and Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged ratings during the appeal of any increased rating claim).   

It is noted that the use of "such as" in 38 C.F.R. § 4.130 demonstrates that the specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

Under 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders PTSD warrants a 50 percent disability evaluation if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships).  

A 70 percent rating contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

Analysis

Initially, the Board observes that the Global Assessment of Functioning Scale (GAF) "is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994)."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).   

A GAF score of 61 to 70 indicates that the examinee has some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functions pretty well with some meaningful interpersonal relationships.  Fifty-one (51) to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers).  Forty-one (41) to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed person avoid friends, neglects family, and is unable to work).  Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV).  

50 percent Prior To March 20, 2007, For PTSD

For the time prior to March 20, 2007, the criteria for the next higher rating, 70 percent, were not met because there was no showing of occupational and social impairment with deficiencies in most areas, such as judgment, thinking, or mood, due to such symptoms of PTSD as obsessional rituals which interfere with routine activities.  This is true despite the clinical notations that the Veteran was hypervigilant.  

Further, there was no impairment in the Veteran's speech or orientation, or any neglect of his hygiene or appearance.  Also, the evidence did not show that he had any impairment in his memory.  He was somewhat socially isolated but had at least two friends and there was no impairment in his relationships with his parents nor was there impairment in his activities of daily living due to his PTSD.  

Consistent with this are the GAF scores which ranged from 40 to 55 showing that while the Veteran's symptomatology had fluctuated, it has ranged only from moderate to serious impairment.  The GAF score of 40 at hospital admission in June 2006 was indicative of major impairment in the areas of his socialization and ability to work but, significantly, there was no impairment in reality testing or his ability to communication, i.e., his speech.  These scores are not indicative of impairment which warrants a 70 percent disability rating. 

The Board notes the belief of the Veteran and his Vet Center Counselor that, during the pertinent time frame, it was felt that he should not be employed.  However, this is encompassed in the TDIU rating which has been in effect since June 2001.  In this regard, the Vet Center Counselor specifically noted that the Veteran's difficulties with alcohol and substance abuse were tied to the Veteran's PTSD; nevertheless, service connection is not in effect for any alcohol or substance abuse.  Also, the 2006 VA examiner indicated that a combination of things made it unlikely that he would be able to hold a job.  Here, again, it was not only the psychiatric symptoms which were considered but, rather, the examiner also noted that the Veteran's fatigue and lethargy contributed to this state of being.  In this regard, service connection is separately in effect for chronic fatigue syndrome, assigned a 10 percent disability rating.  Under 38 C.F.R. § 4.14 the symptoms of one service-connected disability cannot be used for the purpose of determining the appropriate disability rating for yet another service-connected disorder, as this would result in double compensation, also called pyramiding.  

The Veteran had continued passive but chronic suicidal ideation but the 2006 VA psychiatric examination found that he was alert, oriented and while his mood was described as anxious, nervous, and depressed, his thought processes were clear, coherent, and goal directed and logical.  His thought content was free of any obsessions, compulsions, delusions or hallucinations.  Equally significant is the fact that his judgment and insight were pretty good.  These findings remained essentially the same during his VA hospitalization from June to August 2006 with the exception that he had a depressed mood and blunting of his affect.  

From this the Board concludes that prior to March 20, 2007, the Veteran's service-connected PTSD did not warrant a rating in excess of the assigned 50 percent disability rating.  

70 percent From March 20, 2007, For PTSD

Beginning with the Veteran's VA hospital admission on March 20, 2007, for a suicide attempt the evidence shows that there was an increase in his service-connected PTSD which warranted a 70 percent disability rating.  However, the evidence does not show that he persisted in having suicidal thoughts or homicidal thoughts.  In addition to not being in persistent danger of hurting himself or others, the evidence since March 20, 2007, does not show that the service-connected psychiatric disability warranted a 100 percent schedular rating.  Specifically, there is no evidence that since March 20, 2007, that the Veteran had gross impairment in thought processes or communication, that he has persistent delusions or hallucinations, he has grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), any disorientation to time or place, or memory loss for names of close relatives.  

Consistent with this are the GAF scores which ranged from 45 to 55 showing that while the Veteran's symptomatology has fluctuated, it has ranged only from moderate to serious impairment.  These scores are not indicative of impairment which warrants a 100 percent disability rating. 

Extraschedular Consideration

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance but not from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for an extraschedular rating.  The threshold factor in this determination is whether there is such an exceptional disability picture that the available schedular ratings criteria are inadequate.  This is done by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably encompass the assigned disability level and the symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009).  Significantly, since under 38 U.S.C.A. § 1155 provides that the basis of a disability rating is the "reduction in earning capacity," any compensable rating encompasses employment interference.  

The service-connected disability is psychiatric in nature.  Comparing the Veteran's current disability levels and his symptoms to the Rating Schedule, the disability rating assigned for each period in question is contemplated by the Rating Schedule and the assigned schedule ratings are adequate.  In determining the appropriate schedular rating 38 C.F.R. § 4.126(a) requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  Indeed, that regulation specifically requires that a rating must be based on all the evidence that bears on occupational and social impairment and not solely on an examiner's assessment of the level of disability at the moment of the examination.  

Specifically, a wide range of factors as well as signs and symptoms are contemplated in the applicable rating criteria including the use of medication, decrease work efficiency, ability or inability to perform occupational tasks, routine behavior or self-care as well as symptoms such as anxiety, suspiciousness, panic attacks, chronic sleep impairment, memory impairment, impaired affect; circumstantiality, impaired speech; panic attacks; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; disturbances of motivation or mood; suicidal or homicidal ideation; obsessional rituals; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; delusions or hallucinations; behavior; being a persistent danger of hurting self or others; the degree of ability to perform activities of daily living; and the degree of orientation or disorientation.  Moreover, the evidence considered for rating purposes under § 4.130 is not restricted to the symptoms provided in the Rating Schedule; rather, VA must consider all relevant evidence.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

Even if this were not the case, the disorder by itself, has not caused marked interference with employment, i.e., beyond that contemplated by his assigned rating, or otherwise rendered impractical the application of the regular schedular standards.  

Moreover, the Veteran is already in receipt of a TDIU rating but this is based upon impairment which is the combined result of his service-connected PTSD and his service-connected muscle contraction headache, rated 10 percent disabling; chronic fatigue syndrome, rated 10 percent disabling; and IBS, rated 10 percent disabling, and which together result in a combined disability rating of 80 percent.  

Admittedly, the Veteran has been hospitalized on two occasions in the last five years and while his overall functional impairment due solely to the service-connected PTSD would hamper his work performance in some respects, it is certainly not to the level that would require extra-schedular consideration since those provisions are reserved for very special cases of impairment that simply is not shown here.  Thus, no referral for extraschedular consideration is required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

So, as it stands, the claim must be denied because the preponderance of the evidence is unfavorable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

A disability rating in excess of 50 percent prior to March 20, 2007, for PTSD is denied.  

A disability rating in excess of 70 percent from March 20, 2007, for PTSD is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


